United States Court of Appeals
                     For the First Circuit




No. 05-1121

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                 JOSÉ RAMÓN HERNÁNDEZ-RODRÍGUEZ,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on April 6, 2006, is amended
as follows:

     On page 2, line 11: delete "In June 2002" and insert "On
July 29, 2002"

     On page 5, line 7: change "July 16," to "July 29,"